Appeal by the petitioners from (1) a decision of the Supreme Court, *651Westchester County (Meehan, J.), dated September 15, 1989, and (2) a judgment of the same court entered October 6, 1989.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision; and it is further,
Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Meehan at the Supreme Court. Lawrence, J. P., Hooper, Harwood and Balletta, JJ., concur.